DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 01/04/2021. This Action is made FINAL.
Claim(s) 1-24 are pending for examination.
Previous Claim Rejections - 35 USC § 101
Claim(s) 17 - 24 were previously rejected under 35 U.S.C. 101. In response to Applicant's amendment, the 35 U.S.C. 101 rejection(s) of claims 17 - 24 have been withdrawn.
Response to Arguments
Applicant's arguments with respect to rejection of claims 1-24 under 35 U.S.C. 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant's
Amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, and 8-13, and 16-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 10424204 B1) in view of Taylor et al. (US 20180251219 A1) and Pindeus et al. (US 20190176820 A1).
Han was cited in previous Office Action.
Taylor et al. was cited in previous Office Action.

Regarding claim 1, Han teaches A system for gesture resolution with an autonomous vehicle, comprising: 
at least one processor (Fig.6, processors 610); 
and memory (Fig.6, memory 620) including instructions that, when executed by the at least one processor, cause the at least one processor to: 
detect, using input received from a camera (col.3 line 30-32, different types of sensors being visible light camera devices, infrared camera devices, etc.), a moving object in an environment exterior to the autonomous vehicle; (col.3, line 39-42, “…detect a possible collision event 140.  IN response to detecting a possible collision event with a moving object…”) 
determine the moving object presents a safety risk with the autonomous vehicle; (Column 3 Line 66 - Column 4 Line 1, “If a moving object crosses the threshold as determined by the distance measures, then a possible collision event may be detected.” Where a possible collision event is a safety risk.). 
	Han also teaches display, in a graphical user interface for a user located within the autonomous vehicle, interface elements that allows for overriding automated behavior. (col. 5 line 47-56, “As noted above, vehicle 200 can include one or more sets of interfaces 230. One or more interfaces 230 can include one or more user interface devices, also referred to as user interfaces, with which a user of vehicle 200 can interact to interact with one or more portions of autonomous navigation 212, control disablement of stationary collision avoidance 212.”)
However, Han does not teach in response to determining the safety risk with the moving object, detect a gesture performed by the moving object; determine a meaning of the gesture; and display, 
Taylor et al. teaches
detect a gesture performed by the moving object; (Para [0012], “The control circuit being configured to: detect, with the image sensor, a gesture…” where motion of the object occurs due to the act of gesturing) 
determine a meaning of the gesture (Para [0039], “The image then passes through the gesture/ command interpreter 503 to determine the intended command of the signaler.”); and 
display, in a graphical user interface (Para [0040], “In some embodiments, the UAV controller 510 may comprise a user interface device configured to allow a UAV pilot to control the UAV 500 from a remote location.  The remote system and/or the UAV pilot may use the image feed of the camera 501 to cause the flight control system 505 of the UAV 500 to respond to gestures of the signaler 520.”), the meaning for the gesture and an interface element to override the meaning of the gesture. ([Para 0049] “In some embodiments, the system may be configured to allow a remote pilot of a UAV to view detected gestures and provide flight control system updates in response to those gestures. In some embodiments, a system described herein may be configured to confirm whether the flight control system should act on the interpreted gestures. A UAV may be configured to autonomously respond to gesture commands with action command while allowing manual override of the action command.”)

Furthermore it would have also been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Taylor et al. to detect, interpret, and display a gesture meaning because this allows for a vehicle to respond to dangerous situations (para [0044] “In some embodiments, the UAV may be configured to respond to emergency gestures by flying away from the signaler or aborting a landing or delivery attempt. In some embodiments, the UAV may be configured to respond to emergency gestures by alerting a remote human controller and providing a video feed of the signaler to the controller.”)
Although Taylor teaches detect a gesture performed by the moving object, the combination of Han and Taylor does not explicitly disclose in response to determining the safety risk with the moving object, .
However, Pindeus et al. teaches in response to determining the safety risk with the moving object, detect a gesture performed by the moving object (para [0046] “Processor 202 of intent determination service 330 then aggregates 1106 the respective keypoints for each respective image into a pose of the human (e.g., by executing keypoint aggregation module 331, as described above with each human who's intent may influence operation of vehicle 110 as discussed above) are aggregated and a pose is determined for each.” Where an example presented of a human’s intent that may influence the operation of the vehicle was a human turning towards the road. A human turning towards the road in possible preparation to cross presents a safety risk. A pose is determined as a result of this safety risk3 where pose reads on gesture.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Pindeus et al. to in response to determining the safety risk with the moving object, detect a gesture performed by the moving object because it allows for determination of the intent of humans e.g. a moving object, and respond to ensure safety of the human. (Pindeus et al. para [0020] “vehicle 110 is configured to operate safely around humans by, among other things, determining (or being told) an intent of a nearby human, such as human 114, and taking an action consonant with the safety of human 114 in view of the intent of human 114.”).
Regarding claim 2, Han in view of Taylor et al. and Pindeus et al. teaches the system of claim 1. Han further teaches , further comprising instructions to determine the moving object presents a risk of collision, including instructions to:
calculate a risk assessment value; (Column 4, Line 2-5, “In some embodiments, other sensor data may be captured to determine possible trajectories for moving objects, including confidence or risk values indicating the likelihood that the object will be on a trajectory that ends in a collision with stationary vehicle 110.”) And 
determine the risk assessment value exceeds a predetermined threshold. (Column 4 line 6-8, “Object filtering may be implemented, in some embodiments, which filters out tracking or monitoring of 
Regarding claim 3, Han in view of Taylor et al. and Pindeus et al. teaches the system of claim 2. Han further teaches , wherein to calculate the risk assessment value, further comprising instructions to: 
calculate vectors of motion for the moving object; (Column 4 line 2-5, “…sensor data may be captured to determine possible trajectories for moving objects, including confidence or risk values indicating the likelihood that the object will be on a trajectory that ends in a collision…”) 
calculate vectors of motion for the autonomous vehicle (Column 5 line 14-17, “Internal sensors may monitor the state of vehicle, including inertial measurement sensors, like an accelerometer, odometer, and angular rate sensors ( e.g., gyroscopes), some combination thereof, or the like.”); and 
determine, based on the vectors of motion for the moving object and vectors of motion for the autonomous vehicle, a probability of collision between the autonomous vehicle and the moving object. (Column 4, Line 3-5 “risk values indicating the likelihood that the object will be on a trajectory that ends in a collision with stationary vehicle”).
Regarding claim 4, Han in view of Taylor et al. and Pindeus et al. teaches the system of claim 2. Han further teaches , wherein the risk assessment value is based on the distance between the moving object and the autonomous vehicle.  (Column 10 Lines 29-34, “In some embodiments, possible collision events may be detected by implementing a dynamically determined boundary, threshold, or other limitation based on the distance and velocity between moving objects and the stationary vehicle.”)
Regarding claim 5, Han in view of Taylor et al. and Pindeus et al. teaches the system of claim 2. Han further teaches, wherein the risk assessment value is based on identifying the type of moving object. (Column 4 line 6-8, “Object filtering may be implemented, in some embodiments, which filters type, size or speed.” i.e. objects that present no substantial risk are filtered out, with one of the filtering criteria being type).
Regarding claim 8, Han in view of Taylor et al. and Pindeus et al. teaches the system of claim 1. Taylor et al. further teaches The system of claim 1, further comprising instructions to determine an action for the autonomous vehicle based on the meaning of the gesture. (Fig. 6 label 611, and Para [0044], “…the system converts hand gesture into action command for the UAV.”)
As per claim 9, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.
As per claim 10, it recites a method having limitations similar to those of claim 2 and therefore is rejected on the same basis.
As per claim 11, it recites a method having limitations similar to those of claim 3 and therefore is rejected on the same basis.
As per claim 12, it recites a method having limitations similar to those of claim 4 and therefore is rejected on the same basis.
As per claim 13, it recites a method having limitations similar to those of claim 5 and therefore is rejected on the same basis.
As per claim 16, it recites a method having limitations similar to those of claim 8 and therefore is rejected on the same basis.
As per claim 17, it recites a non-transitory computer readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Han teaches At least one non-transitory computer readable medium including instructions for gesture resolution with an autonomous vehicle that when executed by at least one processor, cause the at least one processor to (Column 12 “System memory 620 may be configured to store program instructions, data, etc. accessible by processor 610. In various embodiments, system 
As per claim 18, it recites a non-transitory computer readable medium having limitations similar to those of claim 2 and therefore is rejected on the same basis.
As per claim 19, it recites a non-transitory computer readable medium having limitations similar to those of claim 3 and therefore is rejected on the same basis.
As per claim 20, it recites a non-transitory computer readable medium having limitations similar to those of claim 4 and therefore is rejected on the same basis.
As per claim 21, it recites a non-transitory computer readable medium having limitations similar to those of claim 5 and therefore is rejected on the same basis.
As per claim 24, it recites a non-transitory computer readable medium having limitations similar to those of claim 8 and therefore is rejected on the same basis.


Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 10424204 B1) in view of Taylor et al. (US 20180251219 A1) and Pindeus et al. (US 20190176820 A1), and further in view of Louey et al. (US 20180101179 A1).
Louey et al. was cited in previous Office Action.

Regarding Claim 6, Han in view of Taylor et al. and Pindeus et al. teaches the system of claim 1. However, Han in view of Taylor et al. and Pindeus et al. do not teach wherein activating the interface element on the graphical user interface causes the autonomous vehicle to stop current movements.
wherein activating the interface element on the graphical user interface causes the autonomous vehicle to stop current movements. (Para [0050], “Finally, interface display 110 can include a manual override or emergency stop functionality that will allow a rider upon personal mobility vehicle 102 to disable autonomous guidance from navigation system…”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Taylor et al. and Pindeus et al. to incorporate the teachings of Louey et al. because interaction with an interface element to stop the vehicle improves safety (Louey et al. Para [0050] “Finally, interface display 110 can include a manual override or emergency stop functionality that will allow a rider upon personal mobility vehicle 102 to disable autonomous guidance from navigation system 103 where a potentially dangerous situation is encountered, or where it is determined that navigation system 103 is malfunctioning. In such an event, interface display 110 and/or interface pedestal 108 may provide some means for manual control and steering of personal mobility vehicle 102 if so desired.”)
As per claim 14, it recites a method having limitations similar to those of claim 6 and therefore is rejected on the same basis.
As per claim 22, it recites a non-transitory computer readable medium having limitations similar to those of claim 6 and therefore is rejected on the same basis.


Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 10424204 B1) in view of Taylor et al. (US 20180251219 A1) and Pindeus et al. (US 20190176820 A1), and further in view of Notheis et al. (US 20200005056 A1).

Regarding claim 7, Han in view of Taylor et al. and Pindeus et al. teaches the system of claim 1. Taylor et al. further teaches receive an override indication for the meaning of the gesture from the interface element of the graphical user interface; ([Para 0049] “In some embodiments, the system may be configured to allow a remote pilot of a UAV to view detected gestures and provide flight control system updates in response to those gestures. In some embodiments, a system described herein may be configured to confirm whether the flight control system should act on the interpreted gestures.”) receive input describing a new meaning of the gesture; (Para [0049] “A UAV may be configured to autonomously respond to gesture commands with action command while allowing manual override of the action command.”).
However Han in view of Taylor et al. and Pindeus et al. do not teach and store the gesture and the new meaning of the gesture.
Notheis teaches receive input describing a new meaning of the gesture; and store the gesture and the new meaning of the gesture. (para [0008] “The training evaluation device according to the present disclosure for a vehicle has a first input interface for recording a sign given by a road user, and a second input interface for obtaining a driver control command corresponding to the sign, wherein the training evaluation device is configured to propagate an artificial neural network with the recording of the sign and the driver control command” where sign reads on gesture and driver input corresponding to the sign reads on new meaning of the gesture. Both the driver input and gesture are stored when propagating an artificial neural network. Storing the gesture and the new meaning of the gesture is not explicitly mentioned in the applicant’s specification, but rather using the gesture and the new meaning of the gesture for training is mentioned. Thus the method of “storing” the gesture and the new meaning of the gesture in Notheis et al. closely matches the applicant’s method as presented in the applicant’s spec).


As per claim 15, it recites a method having limitations similar to those of claim 7 and therefore is rejected on the same basis.
As per claim 23, it recites a non-transitory computer readable medium having limitations similar to those of claim 7 and therefore is rejected on the same basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEORGE MATTA/Examiner, Art Unit 3668